PER CURIAM.
AFFIRMED.1 See Soterakis v. Soterakis, 913 So.2d 688, 690 (Fla. 5th DCA *782005) (“In the absence of an adequate transcript on appeal, an order that is not fundamentally erroneous must be affirmed.” (citing Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979))).
PALMER, EVANDER and LAMBERT, JJ., concur.

. As the appendix to its initial brief, Appellant filed an affidavit that addressed certain statements allegedly made at the relevant hearing held by the trial court. However, Appellant failed to comply with Florida Rule of Appellate Procedure 9.200(b)(4), which governs the preparation of a statement of proceedings when no transcript of the proceeding is avail*78able. As a result, the affidavit was not con- sidered.